         Case 7:21-cr-00151-PMH
Case 7-21-cr-00151-PMH-1         Document
                            Document      31 in
                                     30 Filed Filed 07/29/21
                                                 NYSD         Page 1 of 1Page 1 of 1
                                                       on 07/28/2021




                                             Application granted. Defendant's sentencing has been
                                             adjourned to October 27, 2021 at 12:00 p.m. in a
                                             courtroom to be determined. Any written submissions by
                                             defendant shall be filed by October 13, 2021, and the
                                             government's response shall be filed by October 20, 2021.
                                             The  Clerk
                                               July  28,of2021
                                                           Court is respectfully requested to terminate
                                             the letter-motion (Doc. 30).
   [VIA ECF AND EMAIL]                       SO ORDERED.

   The Honorable Philip M. Halpern           _______________________
   United States District Court Judge        Philip M. Halpern
   Southern District of New York             United States District Judge
   300 Quarropas Street
                                             Dated: White Plains, New York
   White Plains, New York 10601
                                                    July 29, 2021

          Re: United States v. Kevin Christopher, 7:21-cr-00151-PMH

   Dear Judge Halpern:

          I write regarding the above captioned matter to request an adjournment of the
   sentencing currently set for August 17, 2021, at 11:00 a.m., to a date and time in mid-
   September 2021 or early October.

           I joined the Federal Defenders Office approximately two weeks ago and have taken
   over many cases, including this one, from Susanne Brody. I am in the process of familiarizing
   myself with Ms. Brody’s cases and the practices in the Southern District of New York. I
   respectfully request additional time in this matter as it would allow me to familiarize myself
   with the file and Mr. Christopher in order to best advocate for him at sentencing. It would also
   provide me an opportunity to meet with him in person to more thoroughly discuss his case in
   advance of sentencing.

           I have consulted with Mr. Christopher and he has no objection to this request. I have
   also consulted with Assistant United States Attorney T. Josiah Pertz and he consents to the
   instant request for an adjournment. The parties also jointly consent to the exclusion of time.

                                               Respectfully submitted,



                                               Elizabeth K. Quinn
                                               Counsel for Mr. Christopher

   cc: T. Josiah Pertz, A.U.S.A. (via electronic mail)
